UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7590



EARL HOLLOWAY,

                                              Plaintiff - Appellant,

          versus

TIM BETHEA, of "Outside Detail" at Evans Cor-
rectional Institution; GARVIN GAIEL, Doctor at
Evans Correctional Institution,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Cameron McGowan Currie, District
Judge. (CA-96-1906-3-22BC)

Submitted:   January 9, 1997              Decided:   January 24, 1997

Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Earl Holloway, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Earl Holloway appeals the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Holloway v.
Bethea, No. CA-96-1906-3-22BC (D.S.C. Sept. 26, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2